Citation Nr: 1801965	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  08-10 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for chronic right ankle tendonitis with degenerative changes prior to September 6, 2011, and in excess of 20 percent thereafter.  

2.  Entitlement to an increased disability rating in excess of 10 percent for chronic left ankle tendonitis with degenerative changes.  

3.  Entitlement to a compensable disability rating for eczema with folliculitis on the legs, chest, and biceps prior to April 1, 2009, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to September 1992, including service in the Southwest Asia Theater of operations from January to April 1991.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Montgomery, Alabama.  

During the pendency of the appeal, a November 2011 rating decision granted increased disability ratings of 20 percent for the Veteran's right ankle disability, effective September 6, 2011, and 10 percent for his skin disability, effective April 1, 2009.  However, as this does not represent a full grant of benefits sought on appeal, the matters remain before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

These matters were previously remanded by the Board in July 2012 and March 2017 for additional development, including to provide current VA examinations and to obtain relevant treatment records.  Notably, the RO obtained additional relevant VA treatment records and associated them with the claims file, and the Veteran was afforded additional relevant VA examinations; however, he did not reply to a March 2017 notification letter or authorize VA to seek any additional private treatment records.  As such, the Board finds that the previously requested development has been completed to the extent possible, and the matters are properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  



FINDINGS OF FACT

1.  Prior to September 6, 2011, the Veteran's chronic right ankle tendonitis with degenerative changes was manifested by no worse than moderate limited motion without ankylosis.  

2.  From September 6, 2011, the Veteran's chronic right ankle tendonitis with degenerative changes was manifested by no worse than marked limited motion without ankylosis.  

3.  For the entire period on appeal, the Veteran's chronic left ankle tendonitis with degenerative changes was manifested by no worse than moderate limited motion without ankylosis.  

4.  Prior to April 1, 2009, the Veteran's eczema with folliculitis on the legs, chest, and biceps was manifested by no worse than less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.  

5.  From April 1, 2009, the Veteran's eczema with folliculitis on the legs, chest, and biceps was manifested by no worse than at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, and without any systemic therapy such as corticosteroids or other immunosuppressive drugs required.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 10 percent for chronic right ankle tendonitis with degenerative changes prior to September 6, 2011, and in excess of 20 percent thereafter, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2017).  

2.  The criteria for an increased disability rating in excess of 10 percent for chronic left ankle tendonitis with degenerative changes have not been met for any period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2017).  

3.  The criteria for a compensable disability rating for eczema with folliculitis on the legs, chest, and biceps prior to April 1, 2009, and in excess of 10 percent thereafter, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, DC 7806 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Increased Ratings - Generally  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2017).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2017).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14, do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2017).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability, which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In deciding the Veteran's increased rating claims on appeal, the Board has considered the matters during the relevant temporal period including one-year prior to the Veteran's February 2006 increased rating claim.  

II.A.  Increased Ratings - Bilateral Ankles  

The Veteran's service-connected right ankle tendonitis with degenerative changes is currently rated as 10 percent disabling prior to September 6, 2011 and as 20 percent disabling thereafter, while his service-connected left ankle tendonitis with degenerative changes is currently rated as 10 percent disabling from February 27, 2006, each under DC 5024-5271, regarding tenosynovitis rated as limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, DCs 5024, 5271 (2017).  

Specifically, the rating schedule for the musculoskeletal system and DC 5024 indicates that tenosynovitis will be rated on limitation of motion of affected parts, as degenerative arthritis.  Id., DC 5024.  

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion; the limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  Id., DC 5003.  

Under DC 5271, a 10 percent disability rating is warranted for moderate limited motion of the ankle.  Id., DC 5271.  A maximum schedular 20 percent disability rating is warranted for marked limited motion of the ankle.  Id.  

The terms "moderate" and "marked" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2017).  

The normal ranges of motion of the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2017).  According to VA's M21-1 Adjudication Procedures Manual, an example of moderate limitation of ankle motion is less than 15 degrees of dorsiflexion or less than 30 degrees of plantar flexion, while an example of marked limitation is less than 5 degrees of dorsiflexion or less than 10 degrees of plantar flexion.  See M21-1, Part III, Subpart iv, 4.A.3.o, Moderate and Marked LOM of the Ankle (2017).  

Turning to the relevant evidence of record, upon VA examination in May 2006, the Veteran reported a prior history of right and left ankle fractures which were currently stable, treated with pain medication, and did not require any assistive devices.  The Veteran denied any flare ups, incapacitating episodes of arthritis, or functional limitations upon standing or walking.  Upon physical examination, there was no deformity, giving way, instability, weakness, or episodes of dislocation, subluxation, or locking.  Initial range of motion findings included bilateral dorsiflexion to 20 degrees and plantar flexion to 40 degrees, each with noted pain but without additional limitation of motion upon repetition.  The examiner concluded there was no worse than mild impairment upon the Veteran's functions of daily living or employability.  

During an April 2009 VA general medical examination, the Veteran reported that his ankles would swell during periods of extended standing; however, he denied flare ups of his condition.  Upon physical examination, range of motion findings included bilateral ankle plantar flexion to 40 degrees in active and passive motion, each with pain, but without additional loss of motion upon repetition.  Left ankle dorsiflexion was to 5 degrees in active motion and 10 degrees in passive motion, each with pain, but without additional loss of motion upon repetition.  Right ankle dorsiflexion was to 5 degrees in active motion and 7 degrees in passive motion, each with pain, but without additional loss of motion upon repetition.  

The Board has also considered an October 2009 private functional capacity report; however, the Veteran did not report any complaints related to his bilateral ankles.  

Upon VA examination in September 2011, the Veteran reported that his ankles had gotten worse; he reported flare ups of bilateral ankle pain with rainy or cold weather which required him to rest and take pain medication.  Upon physical examination, initial range of motion findings included right ankle active plantar flexion to 26 degrees and passive plantar flexion to 37 degrees, each with pain, but without additional loss of motion upon repetition.  Right ankle active dorsiflexion was to 0 degrees and passive dorsiflexion was to 5 degrees, each with pain, but without additional loss of motion upon repetition.  Left ankle active plantar flexion was to 45 degrees and passive plantar flexion was to 52 degrees, each with pain, but without additional loss of motion upon repetition.  Left ankle active dorsiflexion was to 0 degrees and passive dorsiflexion was to 5 degrees, each with pain, but without additional loss of motion upon repetition.  

Upon VA examination in February 2016, the Veteran reported that his ankles hurt, pop, and swell up with too much physical activity, although he denied flare ups, functional loss, or functional impairment due to his ankle conditions.  Upon physical examination, initial range of motion findings included right dorsiflexion to 5 degrees and plantar flexion to 20 degrees with pain and left dorsiflexion to 5 degrees and plantar flexion to 15 degrees with pain, each without additional loss of range of motion upon repetition.  There was objective evidence of localized tenderness or pain on palpation of the ankle joints, but no pain with weight bearing.  The examiner stated that pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability with repeated use over a period of time.  Muscle strength was normal bilaterally, without atrophy or ankylosis, and there was no instability.  The Veteran denied the use of any assistive devices for ambulation.  Diagnostic x-rays documented bilateral degenerative arthritis, without other significant findings.  The examiner concluded that the Veteran's condition would moderately impact physical employment but would not impact sedentary labor.  

Most recently, upon VA examination in April 2017, the Veteran reported chronic ankle pain, weakness, and giving way which required pain medication, casts, splints, and physical therapy.  He further reported flare ups of increased pain, tenderness, and swelling, in addition to decreased physical activity with repetitive use.  Upon physical examination, range of motion findings included right active and passive dorsiflexion to 5 degrees, right active and passive plantar flexion to 30 degrees, left active and passive dorsiflexion to 10 degrees, and left active and passive plantar flexion to 30 degrees, each with pain resulting in functional loss and difficulty with ambulation.  There was mild tenderness of the right ankle, evidence of pain with bilateral weight bearing and non-weight bearing, and no objective evidence of crepitus.  There was no additional loss of range of motion upon repetition, but the examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and that pain, weakness, fatigability or incoordination significantly limited his functional ability with repeated use over a period of time, although it was unable to be described in terms of range of motion.  Similarly, the examiner found that the examination was medically consistent with the Veteran's statements describing functional loss during flare up, although the examiner was unable to describe the additional functional loss due to pain in terms of range of motion as the Veteran was not examined during a flare up.  Additionally, the examiner noted that the Veteran's bilateral ankle condition resulted in instability of station, disturbance of locomotion, and interference with standing.  Muscle strength testing was normal bilaterally, without atrophy, ankylosis, or instability.  

Based upon the relevant evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to an increased disability rating in excess of 10 percent for chronic right ankle tendonitis with degenerative changes prior to September 6, 2011, and in excess of 20 percent thereafter, and entitlement to an increased disability rating in excess of 10 percent for chronic left ankle tendonitis with degenerative changes for the entire period on appeal.  

As noted above, in order to warrant an increased 20 percent disability rating for the Veteran's right ankle prior to September 6, 2011 and his left ankle for the entire appeal period, his ankle disability must result in marked limited motion of the ankle.  See 38 C.F.R. § 4.71a, DC 5271.  Notably, the objective VA examinations discussed herein do not document objective findings which warrant an increased 20 percent disability rating for the Veteran's right ankle disability prior to September 6, 2011, or his left ankle for any period on appeal.  Moreover, to the extent that the March 2017 Board remand requested specific findings, the April 2017 VA examiner conducted relevant range of motion testing on both of the Veteran's ankles, including upon weight bearing and non-weight bearing; therefore, the Board finds the examination to be adequate for adjudicating the Veteran's claim.  See Correia v. McDonald, 21 Vet. App. 158 (2016).  

Additionally, the Board has considered the normal ranges of motion of the ankle noted within the rating criteria as well as the examples of moderate limitation of ankle motion and marked limitation within the VA's M21-1 Adjudication Procedures Manual, and finds that the Veteran's service-connected right ankle disability has resulted in no worse than moderate limited motion prior to September 6, 2011 and no worse than marked limited motion thereafter; similarly, his service-connected left ankle disability has resulted in no worse than moderate limited motion for the entire period on appeal.  Notably, neither of the Veteran's service-connected bilateral ankle conditions has resulted in ankylosis for any period on appeal.  

The Board has considered the lay evidence of record, which is probative insofar as it describes observable symptomatology, including limping and required resting due to bilateral ankle pain, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, such statements are less probative than the objective evidence discussed above regarding the severity of the Veteran's bilateral ankle conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, to the extent the Veteran has reported ongoing bilateral ankle pain with flare ups of pain that limit his functional ability, the Board finds that such complaints are adequately contemplated by the currently assigned compensable disability ratings.  See 38 C.F.R. § 4.59; Mitchell, 25 Vet. App. 32.  

The Board has also considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or the record, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no section that provides a basis upon which to assign increased disability ratings for any period on appeal.  There has been no objective finding of ankylosis of the Veteran's bilateral ankles, subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy; therefore, DCs 5270, 5272, 5273, and 5274 are not for application.  See 38 C.F.R. § 4.71a, DCs 5270, 5272-5274.  

In conclusion, the preponderance of the evidence is against the Veteran's claims of entitlement to an increased disability rating in excess of 10 percent for chronic right ankle tendonitis with degenerative changes prior to September 6, 2011, and in excess of 20 percent thereafter, and entitlement to an increased disability rating in excess of 10 percent for chronic left ankle tendonitis with degenerative changes for the entire period on appeal.  As such, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.B.  Increased Rating - Eczema  

The Veteran's eczema with folliculitis on the legs, chest, and biceps is rated as noncompensable prior to April 1, 2009 and as 10 percent disabling thereafter under Diagnostic Code (DC) 7806, regarding dermatitis or eczema.  38 C.F.R. § 4.118, DC 7806 (2017).  

Under DC 7806, a noncompensable disability rating is warranted for dermatitis or eczema affecting less that 5 percent of the entire body or less than 5 percent of exposed areas, and; no more than topical therapy required during the past 12-month period.  Id.  A 10 percent disability rating is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent disability rating is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A maximum schedular 60 percent disability rating is warranted for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Id.  Alternatively, the condition is to be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801-05), depending upon the predominant disability.  Id.  

Turning to the relevant evidence of record, upon VA examination in May 2006, the Veteran reported eczema and folliculitis on his chest, bilateral lower legs, and bilateral biceps resulting in intermittent symptoms including blisters, itching, peeling skin, and pimples, although he reported his condition was stable, without current treatment or flare ups.  Upon physical examination, the VA examiner noted that the areas that had historically been affected were very hard to visualize, did not involve the face, and were not considered disfiguring.  Moreover, there were no systemic manifestations of the Veteran's skin condition, which the examiner concluded affected less than 5 percent of his total body area.  

Upon VA general medical examination in April 2009, the Veteran reported a rash to the buttocks, chest, legs, and abdomen.  A physical examination revealed a scattered red, flat rash to his back; however, the percentage of total affected area was not specifically identified by the examiner.  

Upon VA examination in September 2011, the Veteran reported bumps on his chest and buttocks which required treatment with oral or topical medication in the past 12 months, including topical erythromycin for less than six weeks in the past 12 months.  Upon physical examination, the VA examiner noted that the Veteran's skin condition affected at least 5 but less than 20 percent of total body area, with no exposed areas affected.  To the extent that the July 2012 Board remand found the September 2011 VA examination to be inadequate due to the examiners failure to opine whether noted tinea and onychomycosis were related to the Veteran's service-connected eczema and folliculitis conditions, the Board notes that a subsequent February 2016 VA opinion found that such conditions were less likely than not caused by or due to service-connected eczema with folliculitis, as they were different types of skin conditions without a common cause or causal relationship.  The Board also notes that the February 2016 VA examination report does not document specific findings regarding the Veteran's service-connected eczema with folliculitis on the legs, chest, and biceps.  

Most recently, upon VA examination in April 2017, the Veteran reported intermittent rashes occurring on his back, buttocks, legs, and arms, which he treated with constant or near-constant topical medication.  The examiner found that there was no resulting scarring or disfigurement of the head, face, or neck, benign or malignant skin neoplasms, or systemic manifestations due to skin disease.  Upon physical examination, the Veteran's eczema with folliculitis of the legs, chest, and bilateral biceps was asymptomatic; however, the examiner noted eczema of the right anterior thigh which affected less than 5 percent of his total body area, with no exposed areas affected.  Additionally, the examiner noted that folliculitis of the Veteran's chin affected less than 5 percent of total body area and less than 5 percent of exposed areas.  The examiner concluded that the Veteran's multiple skin conditions affected a combined percentage of the Veteran's total body of less than 5 percent.  

Given the evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a compensable disability rating for eczema with folliculitis on the legs, chest, and biceps prior to April 1, 2009, and in excess of 10 percent thereafter.  

In order to warrant a compensable disability rating prior to April 1, 2009 under DC 7806, the Veteran's skin condition would need to affect at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  However, the evidence of record, including as discussed above, does not document that the Veteran's eczema with folliculitis affected an area of at least 5 percent of his entire body or exposed areas, or that the condition required intermittent systemic therapy.  As such, a compensable disability rating is not warranted under DC 7806 prior to April 1, 2009.  

In order to warrant an increased disability rating in excess of 10 percent from April 1, 2009, the Veteran's skin condition would need to affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  However, the evidence of record, including as discussed above, does not document that the Veteran's eczema with folliculitis affected the required surface area or exposed areas, or that the condition required any systemic therapy.  As such, an increased disability rating in excess of 10 percent is not warranted under DC 7806 from April 1, 2009.  

Additionally, as directed by DC 7806, the Board has also considered whether an increased disability rating is warranted for any period on appeal under DCs 7800-05 regarding disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801-05); however, the Board notes that the evidence of record, including as discussed above, documents that the Veteran's predominant skin disability is most closely approximated by the assigned disability rating under DC 7806 for dermatitis or eczema.  See 38 C.F.R. § 4.118, DCs 7800-06.  Moreover, the evidence of record does not document that the Veteran's service-connected eczema with folliculitis has resulted in disfigurement of the head, face, or neck, or scars which warrant an increased disability rating.  Id.  

The Board has also considered the lay evidence of record, which is probative insofar as it describes observable symptomatology, including a rash and bumps over the Veteran's arms and legs, see Layno, 6 Vet. App. at 469; however, such statements are less probative than the objective evidence discussed above regarding the resulting severity of the Veteran's service-connected skin condition.  See Jandreau, 492 F.3d at 1376-77.  To the extent that the Veteran's November 2006 notice of disagreement (NOD) asserts that his eczema also affected his buttocks and this was not considered in the rating assigned, the Board notes that the VA examinations of record have documented his lay reports; however, such reports are inconsistent with the multiple objective VA examinations which fail to document any skin conditions or rashes on the Veteran's buttocks.  As such, his reports are of little probative value in the context of his claim for an increased disability rating for his service-connected skin disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In conclusion, as the preponderance of evidence weighs against the Veteran's claim of entitlement to a compensable disability rating for eczema with folliculitis on the legs, chest, and biceps prior to April 1, 2009, and in excess of 10 percent thereafter, there is no reasonable doubt to be resolved, and the claim for increase is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert, 1 Vet. App. 49.  


ORDER

An increased disability rating in excess of 10 percent for chronic right ankle tendonitis with degenerative changes prior to September 6, 2011, and in excess of 20 percent thereafter, is denied.  

An increased disability rating in excess of 10 percent for chronic left ankle tendonitis with degenerative changes is denied for the entire period on appeal.  

A compensable disability rating for eczema with folliculitis on the legs, chest, and biceps prior to April 1, 2009, and in excess of 10 percent thereafter, is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


